Mr. Justice Carnes delivered the opinion of the court. Abstract of the Decision. 1. Street railroads, § 86*—care required on approaching vehicles parallel with track. Prudence may or may not require that a signal should be given on approaching a vehicle from the rear. 2. Street railroads, § 86*—when not liable for collision. Street car company held not liable for injuries sustained by the driver of a horse and wagon resulting from a collision, where the driver of the wagon was going in the same direction as the street car and attempted to cross the track without looking back and the evidence showing that the street car was funning at slackened speed but could not have been stopped in time to avoid the collision. 3. Street railroads, § 86*—right of driver of street ear to assume that vehicle will not cross track. A driver of a street car is not bound, in the absence of anything to warn him, to assume that the driver of a vehicle will turn and cross the tracks ahead of him.